

115 SRES 763 IS: Supporting the designation of October 2020 as “National Substance Abuse Prevention Month”.
U.S. Senate
2020-10-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 763IN THE SENATE OF THE UNITED STATESOctober 26 (legislative day, October 19), 2020Mrs. Feinstein (for herself and Mr. Grassley) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the designation of October 2020 as National Substance Abuse Prevention Month.Whereas initiation of substance use during adolescence is associated with substance use and misuse in adulthood;Whereas, in 2019, more than 8,000,000 people in the United States aged 12 and older used a controlled substance for the first time;Whereas, in 2019, an estimated 35,000,000 people in the United States aged 12 and older used an illicit drug, including cocaine and methamphetamine;Whereas more than 20,000,000 people in the United States aged 12 and older had a substance use disorder in 2019, including more than 8,000,000 individuals who had an illicit drug use disorder;Whereas, in 2019, an estimated 4,200,000 people in the United States aged 12 and older received some form of substance use disorder treatment;Whereas, in 2019, an estimated 72,000 lives in the United States were lost to largely preventable drug overdoses;Whereas illicit drug use and the misuse of prescription opioids costs the United States $271,500,000,000 annually;Whereas Federal funding to prevent substance use and misuse was cut by nearly 34 percent between fiscal years 2009 and 2020;Whereas every dollar invested in substance use and misuse prevention programs can provide a savings of up to $20 in substance use and misuse treatment, health care, and criminal justice costs;Whereas Congress has sought to expand access to prevention, treatment, and recovery services through passage of, among other measures, the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198; 130 Stat. 695);Whereas substance use and misuse prevention and treatment organizations in the United States recognize October as National Substance Abuse Prevention Month;Whereas October 24, 2020, is the second anniversary of the enactment of the Substance Use-Disorder Prevention that Promotes Opioid Recovery and Treatment for Patients and Communities Act (Public Law 115–271; 132 Stat. 3894); andWhereas the ongoing COVID–19 pandemic has increased social isolation for many people in the United States, which can lead to a greater use and misuse of legal and illegal substances: Now, therefore, be itThat the Senate—(1)supports effective programs to prevent substance use and misuse, including community-based prevention programs such as the Drug-Free Communities Support Program;(2)recognizes that certain substances are being misused at higher rates among adults during the COVID–19 pandemic, potentially due to the stress and social isolation associated with the public health emergency;(3)supports additional research and expanded access to effective programs to prevent substance use and misuse during the COVID–19 pandemic;(4)supports programs to help stem the drug addiction and overdose epidemic in the United States; and(5)supports the designation of October 2020 as National Substance Abuse Prevention Month.